J-S49001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

LASHAWN D. SANDERS

                            Appellant                      No. 3521 EDA 2015


            Appeal from the PCRA Order entered October 27, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division, at No(s): CP-51-CR-0008238-2009


BEFORE: PANELLA J., and OLSON, J., and STEVENS, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                                  FILED JULY 05, 2016

        Lashawn D. Sanders (“Appellant”) appeals pro se from the order

dismissing as untimely his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        The pertinent facts and procedural history may be summarized as

follows. On December 16, 2008, Appellant was arrested and charged with

rape,    robbery,    and    related    offenses.   Following   various   continuances

requested by the both the Commonwealth and Appellant, as well as a mental

health evaluation for Appellant and the denial of his suppression motion,

Appellant pled guilty on May 27, 2011. On August 31, 2011 the trial court

sentenced him, in accordance with the plea agreement, to an aggregate

____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S49001-16



term of 12½ to 25 years imprisonment, followed by 15 years of probation.

Appellant did not file a direct appeal.

      On October 18, 2013, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel, who filed a “no-merit” letter and petition to

withdraw, pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc), based upon PCRA counsel’s conclusion that Appellant’s petition was

untimely. On September 14, 2015, the PCRA court issued notice of its intent

to dismiss the petition without a hearing. Appellant sent his response directly

to the PCRA court’s chambers. The PCRA court dismissed Appellant’s petition

as untimely, and permitted PCRA counsel to withdraw. This timely appeal

follows.

      Appellant raises five issues involving trial court error, constitutional

violations, or the ineffectiveness of counsel. See Appellant’s Brief at e.- f.

Before addressing them, however, we must first determine whether the

PCRA court correctly concluded that Appellant’s pro se PCRA petition was

untimely filed.

      The timeliness of a post-conviction petition is jurisdictional. See

Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013).

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

is final unless the petition alleges, and the petitioner proves, that an



                                      -2-
J-S49001-16


exception to the time for filing the petition, set forth at 42 Pa.C.S.A. §

9545(b)(1)(i), (ii), and (iii), is met. A PCRA petition invoking one of these

statutory exceptions must “be filed within 60 days of the date the claims

could have been presented.” Id., at 651-52 (citations omitted). See also 42

Pa.C.S.A. § 9545(b)(2).

      Appellant’s judgment of sentence became final on September 30,

2011, when the thirty-day time period for filing an appeal to this Court

expired. See 42 Pa.C.S.A. § 9545(b)(3). Therefore, Appellant needed to file

the petition at issue by September 30, 2012, in order for it to be timely. As

Appellant filed the instant petition over a year later, it is untimely unless he

has satisfied his burden of pleading and proving that one of the enumerated

exceptions applies.

      Within his PCRA petition, Appellant neither acknowledged the PCRA’s

time bar nor attempted to prove any exception thereto. Thus, the PCRA

court correctly concluded that it lacked jurisdiction to consider Appellant’s

untimely PCRA petition. We therefore affirm the PCRA court’s order denying

Appellant post-conviction relief.

      Order affirmed.




                                     -3-
J-S49001-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2016




                          -4-